In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-587 CV

____________________


TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant


V.


MARVIN TODD MCDONALD, Appellee




On Appeal from the 1st District Court
Jasper County, Texas

Trial Cause No. 24811




MEMORANDUM OPINION (1)
	The Texas Department of Public Safety, appellant, and Marvin Todd McDonald,
appellee, filed a joint motion to reverse the trial court's judgment and render a judgment
affirming the judgment of the State Office of Administrative Hearings.  The joint motion
is granted and the appeal is disposed of pursuant to the agreement of the parties presented
by joint motion to the Court.  Tex. R. App. P. 42.1 (a)(2)(A).  Accordingly, we reverse
the judgment of the trial court and render judgment reinstating the administrative order
authorizing the Department of Public Safety to suspend or deny driving privileges to
Marvin Todd McDonald for 180 days.
	All costs are assessed against the incurring party.
	REVERSED AND RENDERED.	
 
								PER CURIAM

Opinion Delivered February 12, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.